DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 31 and 34 are objected to because of the following informalities: typographical errors. 
Line 3 of claim 31 should be amended as follows: “in an outwardly [[directly]] direction from the inner portion.” 
Claim 34 should be amended as “wherein the has a thickness that decreases” since the infiltratable portion is already defined in claim 33 from which claim 34 depends.
Appropriate corrections are required.
Specification
The disclosure is objected to because of the following informalities: it uses the same reference numeral to define different structure on the prosthesis. Reference numeral 510 is defined in paragraph 61 as “the inner portion side” but then referred to as the “outer peripheral edge” in paragraph 62. Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 400 in Figure 8. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 28-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,478,279. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims would have been anticipated by the patent claims. Specifically, the patent claims also recite implantable prosthesis comprising a body configured to cover or plug the soft tissue defect (claim 1), the body having an inner portion and an outer margin extending outwardly beyond the inner portion (claim 1), the outer margin having an inner portion side and an outer peripheral edge (claim 1), wherein the inner portion includes a knitted fabric with a first pore size (claim 10) and the outer margin includes a knitted fabric with a second pore size (claims 9 and 10), the second pore size being greater than the first pores size (claim 10), the body further comprises at least one intermediate portion disposed between the inner portion and the outer margin (claim 11), wherein the at least one intermediate portion includes a knitted fabric with a third pore size (claim 11), the third pore size being greater than the first pore size but less than the second pore size (claim 11), the knitted fabric is formed of at least one of monofilament and multifilament fibers (claim 12), the outer margin includes a tissue infiltratable portion (claim 1), a thickness of the tissue infiltratable portion decreasing in an outwardly direction from the inner portion side towards the outer peripheral edge (claim 1), and the inner portion is tissue infiltratable (claim 2). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Darois et al. (US Pub. No. 2012/0253366) and Barault (US Pub. No. 2002/0049504).
Regarding claim 28, Darois discloses an implantable prosthesis (100) for repairing a soft tissue defect (for example, inguinal hernia repair; see paragraph 40), the implantable prosthesis comprising a body configured to cover or plug the soft tissue defect (for example, see Figure 1A), the body having an inner portion (center portion comprising 112, 120) and an outer margin extending outwardly beyond the inner portion (portion 120 surrounding the defined inner portion), the outer margin having an inner portion side (where 112 stops) and an outer peripheral edge (outer edge of 120), wherein the inner portion includes a knitted fabric (for example, see paragraphs 35 and 45) with a first pore size (the interstices or openings in the knitted fabric) and the outer margin includes a knitted fabric (for example, see paragraphs 35 and 45) with a second 
Barault also discloses an implantable prosthesis for repairing a soft tissue defect comprising a body portion (for example, see Figure 2) having an inner portion (22) with a first pore size and an outer margin (20) with a second pore size. Barault teaches the second pore size being greater than the first pore size (for example, see Figure 2), and further at least one intermediate portion (24) disposed between the inner portion (22) and the outer margin (20), wherein the at least one intermediate portion (24) includes a knitted fabric with a third pore size (for example, see Figure 2 and paragraph 23), the third pore size being greater than the first pore size but less than the second pore size (for example, see Figure 2 and paragraph 23). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Darois’s second pore size being greater than the first pore size, and further provided Darois with at least one intermediate portion disposed between the inner portion and the outer margin, wherein the at least one intermediate portion includes a knitted fabric with a third pore size, the third pore size being greater than the first pore size but less than the second pore size as taught by Barault. Doing so would have provided an implant that decreases in strength outwardly to optimally match stresses acting on the implant using minimal material (for example, see paragraph 25).
.
Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Darois et al. and Barault as applied to claim 28 above, and further in view of Darois et al. (US Patent No. 7,404,819).
Regarding claim 31, Darois as modified discloses the outer margin includes a tissue infiltratable portion (a fabric layer has interstices or openings that are infiltratable, by tissue, thus the entirety of the outer margin is tissue infiltratable). Darois as modified fails to explicitly disclose a thickness of the tissue infiltratable portion decreasing in an outwardly direction from the inner portion side towards the outer peripheral edge. Darois ‘819 also discloses an implantable prosthesis for repairing a soft tissue defect comprising a body portion (for example, see Figure 2) having an outer margin (26). Darois ‘819 teaches a thickness of the outer margin decreases in an outwardly direction from an inner portion side (28) towards an outer peripheral edge (for example, see Figure 3) in order to impart flexibility to the outer margin (for example, see column 4, lines 36-37). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Darois’s modified outer margin infiltratable portion with a thickness decreasing in an outwardly direction from the inner portion side towards the outer peripheral edge as taught by Darois ‘819. Doing so would have provided Darois’s modified implant with an outer margin having increased flexibility in the outward direction, thus providing an implant that is easy to handle.
.
Claims 33-38 are rejected under 35 U.S.C. 103 as being unpatentable over Darois et al. (US Pub. No. 2012/0253366) and Darois et al. (US Patent No. 7,404,819).
Regarding claim 33, Darois discloses an implantable prosthesis (100) for repairing a soft tissue defect (for example, inguinal hernia repair; see paragraph 40), the implantable prosthesis comprising 7597850.1-5-a body configured to cover or plug the soft tissue defect (for example, see Figure 1A), the body having an inner portion (center portion comprising 112, 120) and an outer margin extending outwardly beyond the inner portion (portion 120 surrounding the defined inner portion), the outer margin having an inner portion side (where 112 stops) and an outer peripheral edge (outer edge of 120), wherein the outer margin includes a tissue infiltratable portion (fabric layer is infiltratable, thus the entirety of the outer margin is tissue infiltratable). Darois discloses the tissue infiltratable portion is resorbable (for example, see paragraph 45) and further that the resorbability characteristics may vary at different sections of a layer (for example, see paragraph 35), but fails to disclose that a rate of tissue resorption of the tissue infiltratable portion specifically decreases in a direction from the outer peripheral edge towards the inner portion side.
Darois ‘819 also discloses an implantable prosthesis for repairing a soft tissue defect comprising a body portion (for example, see Figure 2) having an outer margin (26). Darois ‘819 teaches a thickness of the outer margin decreases in an outwardly 
Regarding claim 34, Darois as modified discloses the outer margin comprises a tissue infiltratable portion (a fabric layer has interstices or openings that are infiltratable, by tissue, thus the entirety of the outer margin is tissue infiltratable) having a thickness that decreases in a direction from the inner portion side towards the outer peripheral edge (see also rejection of claim 33).

Regarding claim 36, Darois as modified discloses the outer margin has a non-uniform thickness (the outer margin thickness tapers, thus the thickness is non-uniform).
Regarding claim 37, Darois as modified discloses the outer peripheral edge includes first and second spaced regions, wherein a rate of tissue resorption of the first region differs from a rate of tissue resorption of the second region (the thickness of the outer margin, including the outer peripheral edge, tapers thus spaced apart regions will have different rates of tissue resorption).
Regarding claim 38, Darois as modified discloses the outer margin has a non-uniform rate of tissue resorption (since the thickness of the outer margin tapers, the outer margin has different rates of tissue resorption).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062. The examiner can normally be reached M-Th 4:30 AM - 3:00 PM (ET).
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        March 17, 2022